TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00390-CV



                     Crystal Sabrina Trujillo and Lee Adcock, Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 209988-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This Court previously abated this appeal for the trial court to make certain findings,

including whether a new trial should be granted. See Tex. R. App. P. Ann. § 263.405(b), (d)

(West Supp. 2006). The trial court has found that a new trial is necessary. Accordingly, without

regard to the merits, we vacate the trial court judgment and remand for a new trial. See Tex. R. App.

P. 43.2.




                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Vacated and Remanded

Filed: August 24, 2007